DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is responsive to application filed on 03/24/2020.
This application is a continuation of US Patent applications 15/025134 and 16683065 now US patents 10506254 B2 and 10652576 B2 respectively.
Terminal disclaimer
Terminal Disclaimer filed by applicant on 9/22/2021 with respect to US patents 10506254 B2 and 10652576 B2 has been approved.
Information Disclosure Statement
IDS filed by applicant on7/13/2020, 11/13/2020, and 9/21/2021 with has been considered by the examiner.
Allowable Subject Matter
Claims 43-62 (renumbered 1-20) are allowed.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The present disclosure relates to [0006] in summary, the detailed description presents innovations in base color index map ("BCIM") mode. … In particular, “innovations relate to handling of exception values in BCIM mode.”

Prior art was found for the claims as follows: 
Xu et al. (US 2015/0030066 et al.) hereinafter “Xu”. [0002] The present disclosure relates generally to the field of screen content coding.
Gu et al. (US 20140301475 A1) hereinafter “Gu” relates to “[0007] Techniques of this disclosure relate to palette-based video coding.”
Teaching of the Prior Art
REGARDING CLAIM 43, 50, and 57
Xu discloses A computing device comprising one or more processing units and memory, wherein the computing device implements an encoder of video or images, the encoder being configured to perform operations (XU, “Processing unit 120 is configured to perform color table construction operation 121, color index map construction operation 123 and coding operation 125 (e.g., including color table encoding operation 122, color index map encoding operation 124, etc.” 0025)) comprising:
A) encoding data for a coding unit of a picture using intra-picture compression (Xu, 0026), the coding unit including one or more blocks (Xu, “a coding unit corresponds to a plurality of pixels. It is appreciated a coding unit can correspond to a block, slice, etc. of pixels. FIG. 3 is a block diagram of an exemplary first coding unit of pixels 310 and an exemplary second coding unit of pixels 320.” 0035), wherein the encoding uses a base color table (“color table 131”) and an index map (XU, “color map 132”, “color table indices, color map indices, etc.” 0046), the base color table assigning one or more index values to one or more corresponding base colors (XU, “For each coding unit or block of pixels, a color table may be created where each pixel color value corresponds to a color table index.” 0037, see fig. 2), the index map including at least one of the one or more index values (0037)...[D1], and 
i) setting a syntax element that indicates whether prediction mode for the coding unit is inter or intra (XU, “In one embodiment, a flag indicates whether intra table prediction coding is performed or inter block color table prediction coding is performed.” 0044), the syntax element indicating that the prediction mode for the coding unit is intra (Xu, “a flag indicates whether intra block predictive color table coding is performed or inter block predictive color table coding is performed.” Claim 8):
...[D2]
D) entropy coding the syntax element and the flag value (XU, “[0061] In general, the prediction residuals of the color map index may be encoded by a run-length approach.” 0061): and
E) outputting the encoded data, wherein the encoded data includes the syntax element and the flag value (XU, “In one embodiment, a flag indicates whether intra table prediction coding is performed or inter block color table prediction coding is performed.” 0044 0043,   XU, video encoder 20 may signal the index value that maps the pixel value to a corresponding entry in the palette. 0077, 0079).

...[D1] the index map further including one or more exception values, the one or more exception values not representing any of the one or more corresponding base colors in the base color table, the one or more exception values being designated using a highest possible index value among the one or more index values of the base color table.
...[D2] setting a flag value that indicates whether or not to use a base color index map mode, the flag value indicating to use the base color index map mode;
Wu discloses
...[D2] setting a flag value that indicates whether or not to use a base color index map mode, the flag value indicating to use the base color index map mode (Guo, video encoder 20 may encode one or more syntax elements to indicate whether palette prediction is enabled and/or active. 0071): and
Xu-Wu does not explicitly disclose 
...[D1] the index map further including one or more exception values, the one or more exception values not representing any of the one or more corresponding base colors in the base color table, the one or more exception values being designated using a highest possible index value among the one or more index values of the base color table.

In view of the above comparison of the claimed invention against prior art of record and as set forth by applicant’s persuasive clarification and arguments1 on pages 8-9, Applicant’s uniquely claimed distinct features in the instant invention, which are not found in the prior art of record, either singularly or in combination are:
...[D1] “the index map further including one or more exception values, the one or more exception values not representing any of the one or more corresponding base colors in the base color table, the one or more exception values being designated using a highest possible index value among the one or more index values of the base color table.” 
as well as the combination of all the limitations within the independent claims and Applicant's enabling portions of the specification.
The dependent claims further limit the independent claims and are considered allowable on the same basis as the independent claims as well as for the further limitations set forth.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion




Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Vaughn can be reached on (571)2723922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NAOD W BELAI/Examiner, Art Unit 2481                                                                                                                                                                                                        /WILLIAM C VAUGHN JR/Supervisory Patent Examiner, Art Unit 2481                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
    

    
        1 Remarks 3/21/2019